                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

Civil Action No. 19-cv-00067-RM-NRN

DAVID L. HILDEBRAND, an individual,

          Plaintiff,

v.

WILMAR CORPORATION, a Washington corporation,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

          This matter is before the Court on the “Report and Recommendation on Defendant’s

Motion to Dismiss (DKT. #20)” (the “Recommendation”) (ECF No. 33) issued by Magistrate

Judge N. Reid Neureiter. Judge Neureiter recommended denying Defendant’s Motion to

Dismiss (the “Motion”) filed pursuant to Fed. R. Civ. P. 12(b)(6) but barring Plaintiff from

seeking damages for unpaid royalties after September 20, 2015, the date U.S. Patent No.

5,737,981 (the “‘981 Patent”) expired. Plaintiff’s Objection (ECF No. 37) followed, to which

Defendant did not file a response. Upon consideration of the Recommendation, Objection, the

court record, and the applicable rules and case law, and being otherwise fully advised, the Court

accepts the Recommendation, as modified.

     I.       LEGAL STANDARD

          A. Review of the Magistrate Judge’s Recommendation

          When a magistrate judge issues a recommendation on a dispositive matter, Fed. R. Civ.
P. 72(b)(3) requires that the district court judge “determine de novo any part of the magistrate

judge’s [recommendation] that has been properly objected to.” “The district court judge may

accept, reject, or modify the recommendation; receive further evidence; or return the matter to

the magistrate judge with instructions.” Id.

         An objection is proper if it is filed timely in accordance with the Federal Rules of Civil

Procedure and specific enough to enable the “district judge to focus attention on those issues –

factual and legal – that are at the heart of the parties’ dispute.” United States v. One Parcel of

Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996) (quoting Thomas v. Arn, 474 U.S. 140, 147

(1985)). In the absence of a timely and specific objection, “the district court may review a

magistrate’s report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,

1167 (10th Cir. 1991) (citations omitted); see also Fed. R. Civ. P. 72 Advisory Committee’s

Note (“When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”).

         B. Plaintiff’s pro se status

         Plaintiff was represented by counsel until after the Recommendation was issued.

Plaintiff now proceeds pro se; thus, the Court liberally construes his Objection. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). The Court, however, cannot act as an advocate for

Plaintiff, who must still comply with the fundamental requirements of the Federal Rules of Civil

Procedure. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

   II.      ANALYSIS

         A. Background

         As no party objects to the Recommendation’s recitation of the factual background, and


                                                   2
the Court finds no clear error, it is accepted and incorporated herein by reference. Nonetheless,

the Court provides a brief recitation to provide clarity to this Order addressing Plaintiff’s

Objection.

        Plaintiff is the owner of the ‘981 Patent which expired on September 20, 2015.1 In 2009,

Plaintiff filed a patent infringement action against Defendant. The parties settled that lawsuit as

set forth in their Settlement Agreement (the “Agreement”) dated March 2, 2009. As relevant to

the Objection, the Agreement provides that:

        •    Plaintiff would grant Defendant “a non-exclusive license for any future and-or
             continued sales of Products covered” under the ‘981 Patent (Section 1.2);

        •    Defendant would pay Plaintiff “an ongoing royalty in the amount of 15% of the Gross
             Selling Price of Products sold and covered” by the ‘981 Patent until the patent expired
             (Sections 2.1 & 2.7); and

        •    Defendant would continue to pay Plaintiff “an ongoing reduced royalty/fee of 5%
             following the expiration of the [‘981] Patent, under the terms of” the Agreement.
             (Section 2.8).

(ECF No. 2, pp. 3-4.)

        Plaintiff’s current action was filed in state court on December 10, 2018 and removed by

Defendant to this court based on diversity jurisdiction. In his complaint, Plaintiff alleges, among

other things, Defendant breached the Agreement by failing to pay all the required royalty fees

under the Agreement. As relevant here, Defendant’s Motion argued that it is unlawful to enforce

a patent royalty agreement that calls for continuing royalty payments after the patent has expired.

Judge Neureiter agreed, finding Plaintiff may not pursue any post-expiration royalties via this

breach of contract action. Hence, the recommendation to preclude Plaintiff from recovering

1
  The Agreement states the ’981 Patent expired on April 14, 2015, but no party objected to the Recommendation’s
finding that it expired September 20, 2015. Therefore, the Court assumes the correct expiration date is September
20, 2105.

                                                         3
damages for unpaid royalties after September 20, 2015.

       B. The Objection

       Plaintiff makes several arguments under the “objections” part of his Objection, many of

which are irrelevant to the recommendation. Thus, for example, Plaintiff’s assertions that he did

not receive reports or records, that Defendant submitted a “known fabrication,” or that there

should be a tolling of the statute of limitations will not be considered. Instead, the Court will

consider only those arguments as to whether Plaintiff is barred from seeking damages for unpaid

royalties after September 20, 2015. The Court examines – and rejects – these arguments in turn.

       First, Plaintiff argues he also seeks lost profits for alleged violations of the Agreement as

a measure of damages. But the Recommendation does not address lost profits. Thus, that is not

at issue and any objection here is overruled on that basis.

       Second, Plaintiff asserts a Rule 12(b)(6) dismissal is premature and any dismissal should

be examined under a motion for summary judgment after discovery. But, dismissal under Rule

12(b)(6) is appropriate where the complaint fails to allege a “plausible” right to relief under the

law. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007). The court need not wait for a

summary judgment motion. Thus, this objection is also overruled.

       Third, Plaintiff contends Judge Neureiter overlooked differences between Plaintiff’s case

and the Supreme Court cases of Brulotte v. Thys Co., 379 U.S. 29 (1964) and Kimble v. Marvel

Entertainment, LLC, 135 S. Ct. 2401, 192 L. Ed. 2d 463 (2015), and that the parties’ intent at the

time of negotiations is important. Starting with intent, the Court’s review of the record shows

the issue of intent was not raised before the Magistrate Judge; therefore, it is waived. U.S. v.

Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001). Moreover, even if not waived, under Colorado


                                                  4
law,2 “intent must be determined from contract language itself, and an unambiguous document

cannot be explained by extrinsic evidence so as to dispute its plain meaning.” Denver Found. v.

Wells Fargo Bank, N.A., 163 P.3d 1116, 1126 (Colo. 2007). Thus, this argument is rejected.

        As for Plaintiff’s contention that Brulotte and Kimble are distinguishable, and therefore

no bar to the post-expiration royalties, the Court finds otherwise. For example, Plaintiff relies on

the fact that the agreement to pay a 15% royalty has an end date. That provision (Section 2.7) is

irrelevant as it covers pre-expiration royalties. At issue is Section 2.8 and whether it is

unenforceable because “a patent holder cannot charge royalties for the use of his invention after

its patent term has expired.” Kimble, 135 S. Ct. at 2405. And, as the recommendation correctly

found, Section 2.8 is unenforceable.

        Plaintiff’s argument that Section 2.8 has nothing to do with patent law royalty as it was

compensation for Defendant’s prior infringing acts appears to contend this renders Section 2.8

outside of – or an exception to – Brulotte. But this argument concerning Section 2.8 is refuted

by Section 1.1 of the Agreement. Section 1.1 provides “Wilmar agrees to compensate

Hildebrand with $25,000 for past and current infringing acts.” (ECF No. 2, p. 2 (italics added).)

Thus, this final argument is also unavailing.

        C. Matters to Which There are No Objections

        No other objections were filed to the Recommendation. The Court’s review finds no

clear error with the remainder of the Recommendation; therefore, it is accepted.




2
 The Agreement provides that Colorado law controls. (ECF No. 2, p. 6.) Moreover, as a federal court sitting in
diversity, this Court applies Colorado contract law to the issue. Bill Barret Corp. v. YMC Royalty Co., LP, 918 F.3d
760, 765 (10th Cir. 2019).

                                                         5
   III.      CONCLUSION

          Although Defendant’s request to dismiss this entire case was denied, the

recommendation, in effect, granted Defendant’s motion based on the argument that post-

expiration royalty agreements are unenforceable. Thus, Judge Neureiter recommended that

Plaintiff be barred from seeking damages for unpaid royalties after September 20, 2015. In other

words, that Section 2.8 of the Agreement is unenforceable. For the reasons stated herein, the

Court overrules Plaintiff’s objections and accepts the Recommendation but modifies it to reflect

that Defendant’s Motion is granted in part. Accordingly, it is ORDERED

          (1) That the “Report and Recommendation on Defendant’s Motion to Dismiss (DKT.

             #20)” (ECF No. 33), as modified herein, is ACCEPTED and ADOPTED as an order

             of this Court;

          (2) That Plaintiff’s “FRCP 72 Objections to Magistrate Judge N. Reid Neureiter’s

             Recommendation in Part” (ECF No. 37) is OVERRULED; and

          (3) That Defendant’s Motion to Dismiss (ECF No. 20) is GRANTED as to its request

             that Plaintiff be barred from seeking damages for unpaid royalties after September 20,

             2015 and is DENIED in all other respects.

          DATED this 26th day of August, 2019.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  6
